FILED
                                                                          MAY 2 2019
                           NOT FOR PUBLICATION
                                                                     SUSAN M. SPRAUL, CLERK
                                                                        U.S. BKCY. APP. PANEL
                                                                        OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                              BAP No. NV-18-1077-BKuTa

DEBORAH SERAP,                                      Bk. No. 2:17-bk-13725-ABL

                    Debtor.

USHA IDNANI,

                    Appellant,

v.                                                         MEMORANDUM*

DEBORAH SERAP,

                    Appellee.

                  Argued and Submitted on February 21, 2019
                            at Las Vegas, Nevada

                                 Filed – May 2, 2019

               Appeal from the United States Bankruptcy Court
                         for the District of Nevada



         *
        This disposition is not appropriate for publication. Although it may be cited
for whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no
precedential value, see 9th Cir. BAP Rule 8024-1.
          Honorable August B. Landis, Bankruptcy Judge, Presiding

Appearances:      Benjamin B. Childs argued for Appellant Dr. Usha Idnani;
                  Appellee Deborah Serap argued pro se.



Before:     BRAND, KURTZ and TAYLOR, Bankruptcy Judges.

Memorandum by Judge Brand
Dissent by Judge Taylor



                              INTRODUCTION

      In this case, we must determine whether under Nevada's "one-action

rule" a creditor's deed of trust is rendered void if, prior to the completion of

the creditor's foreclosure sale, the creditor obtained a personal judgment

against a guarantor who is unable to waive the protections of the one-

action rule under state law. The bankruptcy court ruled that the creditor's

lien was released and discharged once she obtained a personal judgment

against the guarantor for the full amount of the debt. We agree, and we

AFFIRM.

     I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

A.    The loan and guarantor action

      Prior to the petition date, the debtor, Deborah Serap, and her




                                       2
husband, Earl Serap,1 now deceased, were successor co-trustees of a

revocable living trust — the Mazel Trust. Their residence (the "Property")

was an asset of the Mazel Trust.

      In May 2016, Dr. Usha Idnani loaned $155,000 to the Mazel Trust

secured by a note and third deed of trust against the Property. Earl signed

the note and deed of trust as co-trustee of the Mazel Trust. Earl,

individually, also signed an unsecured Personal Guaranty for the loan in

the event that the Mazel Trust defaulted. The loan was never repaid.

      With the loan in default, Dr. Idnani filed a Guarantor Action against

Earl in the Nevada state court and initiated a nonjudicial foreclosure on the

deed of trust. A foreclosure sale was set for July 13, 2017.

      On May 23, 2017, the Nevada state court entered Findings of Fact,

Conclusions of Law and Judgment in the Guarantor Action in favor of

Dr. Idnani and against Earl for $199,688.54 (the "Judgment"). The Judgment

expressly found that Earl had "waived all equitable defenses in the

Personal Guaranty." Prior to entry of the Judgment, Deborah, as co-trustee

of the Mazel Trust, executed a quitclaim deed transferring the Property to

herself as her sole and separate property without consideration.




      1
         Because the Seraps have the same surname, we refer to them as "Deborah" and
"Earl". No disrespect is intended.

                                         3
B.    Deborah's bankruptcy case

      Deborah filed a chapter 72 bankruptcy case just two days before

Dr. Idnani's scheduled foreclosure sale. She received a discharge on

October 16, 2017.

      1.     Deborah's motion to expunge lien

      Deborah moved to expunge Dr. Idnani's lien ("Motion to Expunge"),

arguing that she had forfeited her security interest in the Property due to

her violation of Nevada's one-action rule. As Deborah argued, the one-

action rule required Dr. Idnani to foreclose on the collateral first before

seeking to recover on the note, and she violated that rule by failing to

exhaust her security before pursuing the Guarantor Action against Earl.

Consequently, argued Deborah, the violation triggered the sanctions aspect

of the one-action rule, causing Dr. Idnani to forfeit her security interest in

the Property. In short, once Dr. Idnani obtained the Judgment against Earl,

which occurred prior to her completion of the foreclosure sale, her lien was

released as a matter of law.

      Deborah contended that Nevada's one-action rule applied equally to

borrowers and guarantors like Earl. Deborah argued that Earl did not, and

could not, waive the protections of Nevada's one-action rule, despite the



      2
         Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, and all "Rule" references are to the Federal
Rules of Bankruptcy Procedure.

                                           4
Personal Guaranty, because Dr. Idnani's deed of trust secured an

indebtedness for a principal balance that never exceeded the relevant

statutory limit of $500,000. Deborah argued that when Dr. Idnani

commenced the Guarantor Action against Earl, he had the choice to either:

(1) assert the one-action rule as an affirmative defense and force Dr. Idnani

to foreclose on the collateral before seeking any personal judgment against

him; or (2) decline to assert the one-action rule as an affirmative defense,

accept a personal judgment, and allow Dr. Idnani to forfeit her lien. Earl

chose the second option. As a result of the Guarantor Action, argued

Deborah, Dr. Idnani obtained a personal judgment against Earl and

forfeited her lien against the Property. Thus, argued Deborah, because

Dr. Idnani had no lien, any security interest she had in the Property must

be expunged.

      In opposition, Dr. Idnani argued that the sanctions aspect of the one-

action rule applied only to borrowers, not guarantors. Because Earl waived

his right to any equitable defenses in the Personal Guaranty, argued

Dr. Idnani, Nevada law permitted her to pursue the Guarantor Action

against Earl separately and independently from her nonjudicial foreclosure

action; therefore, neither the Guarantor Action against Earl nor her

incomplete nonjudicial foreclosure sale was an "action" which violated

Nevada's one-action rule and triggered the sanctions aspect of the rule

resulting in loss of her lien. Further, argued Dr. Idnani, the Nevada state


                                       5
court had already ruled that Earl had waived all equitable defenses to the

one-action rule in the Personal Guaranty. Thus, Deborah's arguments to the

contrary were barred on the basis of issue preclusion and judicial estoppel.

Dr. Idnani argued that she was not trying to collect on the debt twice. To

date, she had been unable to collect anything on the Judgment, and now

Earl had just passed away, leaving no estate.

      In reply, Deborah argued that Dr. Idnani misunderstood the one-

action rule, particularly the sanctions aspect of the rule. Although Earl had

not invoked the one-action rule as an affirmative defense in the Guarantor

Action and waived his right to force Dr. Idnani to foreclose on the collateral

before obtaining a personal judgment against him, he did not, as Dr. Idnani

contended, waive the sanctions aspect of the rule; that is, that once

Dr. Idnani obtained a personal judgment against him, she forfeited her

security interest in the Property.

      2.    The bankruptcy court's ruling on the Motion to Expunge

      Relying primarily on Hefetz v. Beavor, 397 P.3d 472 (Nev. 2017), a

recent Nevada Supreme Court case, the bankruptcy court held that, even

though Earl did not assert the one-action rule as an affirmative defense in

the Guarantor Action, the Judgment against Earl triggered the sanctions

provision in NRS 40.435(3), thereby releasing and discharging Dr. Idnani's

lien. The court was not persuaded that any estoppel theory applied to the

Judgment regarding waiver of Earl's equitable defenses in the Personal


                                      6
Guaranty. Issue preclusion failed because the parties were not the same,

and the one-action rule was not litigated in the prior action. Judicial

estoppel also failed; Deborah had not taken or prevailed on inconsistent

positions in separate actions.

      Dr. Idnani timely appealed the bankruptcy court's written order.

                              II. JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(K). We have jurisdiction under 28 U.S.C. § 158(a)(1).

                                  III. ISSUES

1.    Did the bankruptcy court err by determining the validity of

      Dr. Idnani's lien without an adversary proceeding?

2.    Did the bankruptcy court err in applying Nevada's one-action rule?

                       IV. STANDARDS OF REVIEW

      Whether the correct procedures were followed in determining the

issue presented is a question of law we review de novo. Ung v. Boni (In re

Boni), 240 B.R. 381, 384 (9th Cir. BAP 1999).

      We review a bankruptcy court's legal conclusions and application of

state law de novo. Hopkins v. Cerchione (In re Cerchione), 414 B.R. 540, 545

(9th Cir. BAP 2009). In interpreting Nevada law, we are bound by decisions

of the Nevada Supreme Court, including reasoned dicta. Muniz v. United

Parcel Serv., Inc., 738 F.3d 214, 219 (9th Cir. 2013). "In the absence of such a

decision, a federal court must predict how the highest state court would


                                        7
decide the issue using intermediate appellate court decisions, decisions

from other jurisdictions, statutes, treatises, and restatements as guidance."

Sec. Pac. Nat'l Bank v. Kirkland (In re Kirkland), 915 F.2d 1236, 1239 (9th Cir.

1990).

                               V. DISCUSSION

A.    Any error by the bankruptcy court in determining the validity of
      Dr. Idnani's lien by motion was harmless.

      Dr. Idnani argues that her lien's validity could only be determined by

an adversary proceeding under Rule 7001(2). Dr. Idnani never raised this

issue before the bankruptcy court and acknowledged this fact at oral

argument. Generally, arguments not raised before the bankruptcy court are

waived. O'Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063 n.3 (9th Cir.

2007).

      In any case, Dr. Idnani concedes that the record would not have been

materially different with an adversary proceeding. Accordingly, any error

by the bankruptcy court in determining the validity of Dr. Idnani's lien by

motion was harmless. See Ruvacalba v. Munoz (In re Munoz), 287 B.R. 546,

551 (9th Cir. BAP 2002) (error to circumvent requirement of an adversary

proceeding by using a "contested matter" under Rule 9014 is harmless

"when the record of the procedurally incorrect contested matter is

developed to a sufficient degree that the record of an adversary proceeding

likely would not have been materially different.").


                                        8
B.    The bankruptcy court correctly applied Nevada's one-action rule.

      Dr. Idnani argues that the bankruptcy court erred in its interpretation

of Nevada's one-action rule as it applies to guarantors. She contends that

neither her Guarantor Action against Earl nor her nonjudicial foreclosure

was a "judicial proceeding" that violated the one-action rule and would

trigger the sanctions provision of NRS 40.435(3)3, resulting in the release

and discharge of her lien. She concedes that if the Judgment had been

entered against the borrower — the Mazel Trust — then she would be

statutorily barred from seeking further recovery by selling the collateral.

However, because the Judgment was entered against Earl, a guarantor, she

argues that NRS 40.435(3) does not apply, that her lien was not forfeited,

and that the bankruptcy court erred in determining otherwise.

      Nevada's one-action rule is found in NRS 40.430 et. seq. It provides,

generally, that "there may be but one action for the recovery of any debt, or

for the enforcement of any right secured by a mortgage or other lien upon

real estate. That action must be in accordance with the provisions of NRS

40.430 to 40.459, inclusive." NRS 40.430(1). It is best to view the one-action


      3
          NRS 40.435(3) provides:

      (3) The failure to interpose, before the entry of a final judgment, the
      provisions of NRS 40.430 as an affirmative defense in such a proceeding
      waives the defense in that proceeding. Such a failure does not affect the
      validity of the final judgment, but entry of the final judgment releases and
      discharges the mortgage or other lien.

                                           9
rule as a "security first" rule. "Under the one-action rule, a debtor can

require a creditor to foreclose on real estate security before suing on the

note or, if the creditor sues on the note first, force the creditor to lose its

security interest." McDonald v. D.P. Alexander & Las Vegas Blvd., LLC, 123

P.3d 748, 751 (Nev. 2005). "[T]he purpose behind the one-action rule in

Nevada is to prevent harassment of debtors by creditors attempting double

recovery by seeking a full money judgment against the debtor and by

seeking to recover the real property securing the debt." Id.

      Violating the one-action rule by bringing an action against the

borrower before completing a foreclosure vests in the borrower an

"affirmative defense" against the action. Raising the affirmative defense

will result, on a motion by any party to the proceeding, in the dismissal of

the action without prejudice or the granting of a continuance and order by

the court to amend the pleadings such that the action complies with the

one-action rule. NRS 40.435(2)(a), (b)4; Hefetz, 397 P.3d at 475-76.

      The borrower may waive the affirmative defense in litigation by

failing to timely raise it, but failure to raise it in an action that violates the

      4
          NRS 40.435(2)provides:

      (2) If the provisions of NRS 40.430 are timely interposed as an affirmative
      defense in such a judicial proceeding, upon the motion of any party to the
      proceeding the court shall:
      (a) Dismiss the proceeding without prejudice; or
      (b) Grant a continuance and order the amendment of the pleadings to
      convert the proceeding into an action which does not violate NRS 40.430.

                                          10
one-action rule does not result in a waiver of all of the rule's protections

and leaves the debtor (or any successor in interest) free to invoke the

sanctions aspect of the rule. Hefetz, 397 P.3d at 476, 478; Bonicamp v. Vasquez,

91 P.3d 584, 587 (Nev. 2004); Nev. Wholesale Lumber Co. v. Myers Realty, Inc.,

544 P.2d 1204, 1208 (Nev. 1976), superceded by statute as stated in Hefetz, 397

P.3d at 476 n.4; NRS 40.435(3). Should the borrower not raise the defense,

and the action proceeds to final judgment, the entry of the final judgment

will release and discharge the creditor's lien. NRS 40.435(3); Hefetz, 397 P.3d

at 476; Nev. Wholesale Lumber Co., 544 P.2d at 1208.

      Thus, a borrower in Nevada can use the one-action rule as a shield or

a sword. As the Nevada Supreme Court explained in Hefetz:

      [T]he one-action rule 'does not provide a complete affirmative
      defense to a separate personal action on the debt, wherever
      commenced,' because the one-action rule 'does not excuse the
      underlying debt.' Bonicamp v. Vazquez, 120 Nev. 377, 382-83, 91
      P.3d 584, 587 (2004). Instead, the one-action rule prohibits a
      creditor from 'first seeking the personal recovery and then
      attempting, in an additional suit, to recover against the collateral.'
      Id. at 383, 91 P.3d at 587. Thus, when suing a debtor on a secured
      debt, a creditor may initially elect to proceed against the debtor or
      the security. If the creditor sues the debtor personally on the debt,
      the debtor may then either assert the one-action rule, forcing the
      creditor to proceed against the security first before seeking a
      deficiency from the debtor, or decline to assert the one-action rule,
      accepting a personal judgment and depriving the creditor of its
      ability to proceed against the security. NRS 40.435(3); Bonicamp,
      120 Nev. at 383, 91 P.3d at 587; Nev. Wholesale Lumber Co., 92 Nev.


                                    11
      at 30, 544 P.2d at 1208; see also Keever, 96 Nev. at 513, 611 P.2d at
      1082 ("The right to waive the security is the debtor's, not the
      creditor's.").

397 P.3d at 476. However, Earl was a guarantor, not a borrower. Dr. Idnani

argues that the protections of Nevada's one-action rule, namely the

sanctions aspect of it, do not apply to guarantors like Earl. We disagree.

      Before 1986, Nevada's one-action rule and its associated protections

applied only to borrowers, not guarantors. Suits on guaranties in Nevada

were governed by general contract principles, not the foreclosure statutes.

See Thomas v. Valley Bank of Nev., 629 P.2d 1205, 1207 (1981); Mfrs. & Traders

Tr. Co. v. Eighth Jud. Dist. Ct., 583 P.2d 444, 446 (1978). However, the

Nevada Supreme Court's 1986 decision in First Interstate Bank of Nevada v.

Shields, 730 P.2d 429 (Nev. 1986), revolutionized Nevada guaranty law by

overruling Thomas and Manufacturers & Traders Trust and extending the

one-action rule and its associated protections to guarantors. Shields, 730

P.2d at 430-31. Since Shields, the Nevada Supreme Court has held

repeatedly that Nevada's one-action rule applies to guarantors of a debt on

a mortgage or other contract secured by an interest in real property. Badger

v. Eighth Jud. Dist. Ct., 373 P.3d 89, 94 (Nev. 2016) ("Accordingly, Nevada's

deficiency judgment statutes are intended not only to protect borrowers,

but to protect guarantors as well.") (citing Shields, 730 P.2d at 432); Lavi v.

Eighth Jud. Dist. Ct., 325 P.3d 1265, 1268 (Nev. 2014), superceded by statute on


                                        12
other grounds as recognized by Bank of Nev. v. Petersen, 380 P.3d 854 (Nev.

2016) ("We have interpreted [the one-action rule] to require an obligee, who

seeks to recover a debt secured by real property, to recover on the property

through foreclosure before attempting to recover from the loan's guarantor

personally.") (citing McDonald, 123 P.3d at 750).

      In 1989, and in response to Shields, the Nevada Legislature enacted

NRS 40.4955, which permits certain types of guarantors to contractually


      5
          NRS 40.495 provides, in relevant part:

      NRS 40.495 Waiver of rights; separate action to enforce obligation;
      limitation on amount of judgment; available defenses.
      ...

      (2) Except as otherwise provided in subsection 5, a guarantor, surety or other
      obligor, other than the mortgagor or grantor of a deed of trust, may waive
      the provisions of NRS 40.430. If a guarantor, surety or other obligor waives
      the provisions of NRS 40.430, an action for the enforcement of that person’s
      obligation to pay, satisfy or purchase all or part of an indebtedness or
      obligation secured by a mortgage or lien upon real property may be
      maintained separately and independently from:
      (a) An action on the debt;
      (b) The exercise of any power of sale;
      (c) Any action to foreclose or otherwise enforce a mortgage or lien and the
      indebtedness or obligations secured thereby; and
      (d) Any other proceeding against a mortgagor or grantor of a deed of trust.

      (3) If the obligee maintains an action to foreclose or otherwise enforce a
      mortgage or lien and the indebtedness or obligations secured thereby, the
      guarantor, surety or other obligor may assert any legal or equitable defenses
      provided pursuant to the provisions of NRS 40.451 to 40.4639, inclusive.

                                                                             (continued...)

                                             13
waive the protections of the one-action rule. See NRS 40.495(2); see also NRS

40.430(1) (explaining that the one-action rule applies "[e]xcept in cases

where a person proceeds under subsection 2 of NRS 40.495" ) (emphasis

added)). When such guarantor waives Nevada's one-action rule, a creditor

may pursue the guarantor before completing a foreclosure without

violating the rule. Lavi, 325 P.3d at 1268 (citing NRS 40.495(2)). In practice,

this allows the creditor to sue the guarantor either before or concurrently

with a foreclosure proceeding.

      However, by also including in the waiver statute what is now NRS

40.495(5), the Nevada Legislature carved out a special class of guarantors

who are unable to contractually waive the protections of the one-action



      5
       (...continued)
      ...

      (5) The provisions of NRS 40.430 may not be waived by a guarantor, surety
      or other obligor if the mortgage or lien:
      (a) Secures an indebtedness for which the principal balance of the obligation
      was never greater than $500,000;
      (b) Secures an indebtedness to a seller of real property for which the
      obligation was originally extended to the seller for any portion of the
      purchase price;
      (c) Is secured by real property which is used primarily for the production of
      farm products as of the date the mortgage or lien upon the real property is
      created; or
      (d) Is secured by real property upon which:
               (1) The owner maintains the owner’s principal residence;
               (2) There is not more than one residential structure; and
               (3) Not more than four families reside.

                                           14
rule. Specifically, with this carve out the Nevada Legislature sought to

protect unsophisticated consumers who may not understand the pitfalls of

signing boilerplate agreements extending credit in this manner.6 NRS

40.495(5) invalidates a guarantor's waiver in several situations, such as

when the lien secures an indebtedness for less than $500,000. See NRS

40.495(5)(a). And, contrary to Dr. Idnani's argument, this exception is not

limited to cases involving only a principal residence. See Lavi, 325 P.3d at

1271 (Pickering, J., dissenting) (guarantors of "residential, agricultural, or

commercial loans" under $500,000 retain the full protection Shields). Given

that the debt owed to Dr. Idnani never exceeded $500,000, Earl was unable

to contractually waive the protections of the one-action rule, including its

sanctions provision.7

      This special class of guarantors like Earl are, essentially, viewed as

borrowers, with the same protections of the one-action rule's affirmative



      6
        See generally Legislative History of AB 557, available at https://www.leg.state.
nv.us/Division/Research/Library/LegHistory/LHs/1989/AB557,1989.pdf.
      7
         Dr. Idnani argues that the Judgment's finding regarding Earl's waiver should
be given preclusive effect. Dr. Idnani bears the burden to show that issue preclusion
applies to that finding. Bower v. Harrah’s Laughlin, Inc., 215 P.3d 709, 718 (Nev. 2009)
(party seeking to apply issue preclusion bears the burden of proving that it applies).
Dr. Idnani has not shown that the finding that Earl "waived all equitable defenses in the
Personal Guaranty" means that he waived any right to the one-action rule's sanctions
provision, which, arguably, is not waivable in his case and appears to be a legal, not an
equitable, defense. Judicial estoppel also has no application here; Deborah has not taken
or prevailed on inconsistent positions in separate proceedings.

                                            15
defense and sanctions provisions. Contrary to Dr. Idnani's argument on

appeal, Hefetz supports this conclusion. Hefetz involved a guarantor of a

loan secured by debt on real property. 397 P.3d at 474. The guarantor,

Beavor, had signed a personal guaranty, wherein he purported to waive his

rights under the Nevada one-action rule. Id. However, Beavor was in the

special class of guarantors under NRS 40.495(5) who could not

contractually waive the protections of the rule. Id. at 476 n.3. The creditor,

Hefetz, elected to pursue Beavor personally on the loan prior to proceeding

against the security. Id. Beavor did not assert the one-action rule as a

defense. Id. Although the issue presented was different than here, the

Hefetz court found that, while Beavor could indeed waive the affirmative

defense provision by not timely raising it despite his inability to

contractually waive the one-action rule, he was still entitled to the

protections of the sanctions provision of the rule. Id. at 476-78.

      Once the loan was in default, Dr. Idnani could elect to proceed

against Earl or the security. She chose to pursue the Guarantor Action and

at the same time proceed with a nonjudicial foreclosure. Earl did not assert

the one-action rule as an affirmative defense and therefore waived the right

to force Dr. Idnani to exhaust her security. The Guarantor Action

proceeded to a final, personal judgment against Earl for the full amount of

the debt before the foreclosure proceeding was complete. Once the

Judgment occurred, the sanctions provision was triggered and Dr. Idnani's


                                       16
lien was released and discharged under NRS 40.435(3). Hefetz, 397 P.3d at

476, 478; Nev. Wholesale Lumber Co., 544 P.2d at 1208 ("The Lundgrens did

not assert NRS 40.430 as an affirmative defense and therefore waived the

right to force Lumber Company to exhaust its security. . . . When Lumber

Company failed to exhaust its security before bringing an action on the

underlying debt it placed into operation the sanction aspect of NRS 40.430

and thereby lost all security rights in the real property regarding the debt

in question."). To rule that Dr. Idnani could hold a personal judgment

against Earl for the full amount of the debt and still be able to sell the

collateral would defeat the purpose of the one-action rule and the Nevada

Legislature's intent as to guarantors like Earl that there be "but one action

for the recovery of any debt, or for the enforcement of any right secured by

a mortgage or other lien upon real estate." While forfeiting one's lien may

be a harsh result, such is the consequence of not complying with the one-

action rule.

      Dr. Idnani argues that a lien is forfeited under NRS 40.435(3) only

when the "final judgment" is entered against the debtor, not a guarantor,

based on the language in NRS 40.435(4), which provides: "As used in this

section, 'final judgment' means a judgment which imposes personal

liability on the debtor for the payment of money and which may be

appealed under the Nevada Rules of Appellate Procedure." (Emphasis

added). The term "debtor" is not defined in Nevada's one-action rule


                                       17
statutes.8 And, we do not find this statute to be as "clear on its face" as does

our dissent; nor do we read it to mean only "borrower" or "primary

obligor", two other terms the Nevada Legislature could have used.

      While Dr. Idnani's argument has some surface appeal, it would be

contrary to NRS 40.495(5) and Nevada case law to interpret the term

"debtor" in NRS 40.435(4) to include only borrowers. Earl is in the special

class of guarantors and, hence, is treated like a borrower under Nevada

law. Further, the Hefetz court made clear that the sanctions provision in

NRS 40.435(3) extends to a guarantor like Earl. 397 P.3d at 478 ("Thus, NRS

40.435(3) does not conflict with other rules and statutes by prohibiting the

waiver of the one-action rule until final judgment, but triggers a definitive

waiver at final judgment so that the sanctions portion of the rule can take

effect."). Thus, because NRS 40.435(3) includes a guarantor like Earl, it

necessarily means that NRS 40.435(4) would have to include Earl as well,

despite that provision's use of the word "debtor."9 We think that the

Nevada Supreme Court would agree. The dissent's rationale, which is not

supported by Nevada case law and relies almost exclusively on its



      8
         Black's Law Dictionary defines "debtor" as "[o]ne who owes an obligation to
another, esp. an obligation to pay money." Black's Law Dictionary (7th ed. 1999). Given
the Judgment, Earl clearly meets that definition.
      9
         Unfortunately, the legislative history for NRS 40.435 — SB 479 — does not shed
any light on the Nevada Legislature's use of the term "debtor" in NRS 40.435(4) or what
individuals that may or may not include.

                                           18
interpretation of NRS 40.495(4) on this issue, eliminates the sanctions

protections of the one-action rule provided to the special class of

guarantors under Nevada law.

      To be clear, our holding extends only to those cases where the

guarantor is unable to waive the protections of Nevada's one-action rule, as

found in NRS 40.495(5). This issue would not arise in what is the typical

scenario: a commercial guarantor who must, and can by law, contractually

waive the one-action rule in order to secure necessary financing for the

borrower.

      We conclude that the bankruptcy court correctly interpreted and

applied Nevada's one-action rule. Without her security interest, Dr. Idnani

could no longer foreclose and was left only with the Judgment against Earl.

That the Judgment may be uncollectible does not change the analysis or the

result. Accordingly, the court did not err in granting the Motion to

Expunge.

                             VI. CONCLUSION

      Based on the foregoing reasons, we AFFIRM.




                        Dissent begins on next page.




                                      19
TAYLOR, Bankruptcy Judge, dissenting.

      I dissent.

      In this appeal, we confront an issue of first impression under Nevada

law: When a creditor obtains a judgment against a guarantor of a debt

secured by a trust deed encumbering the debtor’s real property, do the

Nevada one-action rule statutes, NRS 40.426–40.495 (collectively, the One-

Action Rules”), exonerate the debtor’s deed of trust?1 While I acknowledge

the quality of the Majority’s reasoning, I conclude that the Supreme Court

of Nevada would determine that the One-Action Rules do not require trust

deed exoneration under these facts. As a result, I would reverse.

      A.     Background Facts and Statutory Overview

      Facts. I generally agree with the Majority’s factual outline but

provide a summary for context and emphasis.

      A trust (the “Mazel Trust”) borrowed money from Dr. Idnani,

executed a note evidencing the obligation to repay the loan (the “Note”),



      1
        The case law and commentary discussing the One-Action Rules use various
terms for the primary obligor, the guarantor, and the document creating a lien. For the
reader’s benefit, and unless the context obviously requires another interpretation:
(1) when I refer to “debtor”, I mean the party obligated to repay the obligation secured
by real property and include parties described as the primary obligor; (2) when I refer
to “guarantor”, I mean anyone who agrees to pay the obligation of another party and
include sureties and other accommodation makers; and (3) when I refer to “trust deed”
or “deed of trust”, I mean the document creating a lien on real property to secure
repayment of an obligation and include mortgages and any other form of voluntary
lien.

                                            1
and, to secure the obligations under the Note, provided a deed of trust (the

”Trust Deed”) on real property (the “Property”). Earl Serap, a residual

Mazel Trust beneficiary and successor co-trustee, executed the relevant

documents on behalf of the Mazel Trust. Separately, he personally

guaranteed the Note’s obligations. He pledged no additional collateral.

      Eventually, the Mazel Trust defaulted, and, among other things,

Dr. Idnani sued Mr. Serap on his guaranty. In that judicial action, Mr. Serap

apparently failed to assert defenses and to require protections available

under relevant Nevada law, NRS 40.430 and NRS 40.495(4). Dr. Idnani,

thus, obtained a judgment against Mr. Serap for what appears to be the full

amount owing on the Note (the “Guaranty Judgment”). But due to

Mr. Serap’s death and the state of his assets, Dr. Idnani could not collect on

the Guaranty Judgment.

      Dr. Idnani now seeks to collect on the Note through non-judicial

foreclosure under the Trust Deed. Deborah Serap, a residual Mazel Trust

beneficiary and successor co-trustee, transferred title to the Property to

herself and, before Dr. Idnani could foreclose, filed a chapter 7 petition. She

argues that the Guaranty Judgment exonerates the Trust Deed under the

One-Action Rules. The bankruptcy court and the Majority agreed. I do not.

      Statutory overview. The One-Action Rules are designed, as the

Nevada Supreme Court has recognized, to achieve fairness to all parties in

a real-property secured transaction. First Interstate Bank of Nev. v. Shields,


                                        2
102 Nev. 616, 618 (1986). Thereunder, secured creditors receive recovery

rights that allow for payment in full, while those obligated to repay the

debt obtain protections against over-payment as a result of an excessive

deficiency judgment. Id.

       The antideficiency protections of the One-Action Rules, thus, allow

the debtor-defendant in a collection action to assert an affirmative defense

and require judicial foreclosure on the real property collateral—this allows

the deficiency to be judicially determined. NRS 40.430. Alternatively, the

debtor-defendant can decline to assert this affirmative defense and let the

case proceed to judgment. In such a case, the creditor obtains a judgment,

but entry of the judgment exonerates the trust deed, precluding

foreclosure. NRS 40.435(3)–(4). As one court stated, under the One-Action

Rules, collection decisions on real estate secured debt are in many ways left

to the discretion of the debtor—not the creditor. Hefetz v. Beavor, 397 P.3d

472, 476 (Nev. 2017).2


       2
         The One-Action Rules also protect a debtor in a non-judicial foreclosure setting.
Once the non-judicial foreclosure concludes, the creditor is barred from seeking any
deficiency unless it complies with specific requirements for deficiency collection.
NRS 40.455. As a matter of law, the creditor, thus, must obtain timely judicial valuation
of the real property collateral or deemed waiver of its deficiency rights will result.
        And the Nevada Supreme Court in Shields held that where a creditor cannot
collect a deficiency from a debtor, the obligations under any guaranty are exonerated.
The decision relies on the general principle of surety law that the liability of a guarantor
cannot exceed the liability of the debtor. 102 Nev. at 620 (citing cases from other
jurisdictions). So, if a creditor fails to preserve a deficiency claim against a debtor and
                                                                                  (continued...)

                                               3
      The One-Action Rules also separately and expressly protect

guarantors. See NRS 40.465–40.495. First, absent waiver, guarantors have

protections under NRS 40.430. See NRS 40.495(2). And, where, among other

things, the debt never exceeded $500,000, as is the case here, this protection

cannot be waived except through inaction during the course of litigation.

NRS 40.495(5)(a); Hefetz, 397 P.3d at 477–78. Further, guarantors have

additional, guarantor-exclusive judicial valuation rights. NRS 40.495(4).3

Thus, a guarantor—like a debtor—has significant ability to determine the

course of collection litigation related to a real estate secured debt.

      B.     Applying rules of statutory interpretation, I conclude that
             “debtor” does not include “guarantor” in NRS 40.435(4); this
             requires reversal.

      In NRS 40.435(3), the One-Action Rules require release and discharge

of a trust deed following a “final judgment” that does not include a judicial

foreclosure action and, therefore, does not include a judicial valuation of

the real property collateral. For purposes of NRS 40.435(3), “final

      2
       (...continued)
deemed satisfaction occurs, it also cedes any deficiency claim against any guarantor.
      But Shields’s reasoning is not applicable here. Payment by a guarantor does not
reduce the debtor’s obligation; through subrogation, the debtor must now repay the
guarantor. The Nevada Supreme Court recognized this reality. One of the reasons it
extended exoneration to guarantors was to preserve statutory exoneration of the debtor;
otherwise, the guarantor could seek to recover any deficiency claim it paid from the
borrower via subrogation and NRS 40.475. Id.
      3
        This guarantor-specific defense, NRS 40.495(4), was added to the One-Action
Rules in 2011. Bank of Nev. v. Peterson, 380 P.3d 854, 858 (Nev. 2016).

                                          4
judgment” is defined as “a judgment which imposes personal liability on

the debtor . . . .” NRS 40.435(4) (emphasis added). The bankruptcy court and

the Majority conclude that the Guaranty Judgment exonerates the Trust

Deed because they determine that the word “debtor” in NRS 40.435(4) also

means “guarantor” when the creditor cannot obtain pre-litigation waiver of

the guarantor’s rights under NRS 40.430 and 40.495(2). See NRS 40.495(5). It

reasons that this class of guarantors is protected by the non-waiver

provision and, thus, it must also be protected by the sanction provision. I

disagree.

      First, a plain language interpretation of NRS 40.435(4) is inconsistent

with this result. Second, if the statute is, as the Majority asserts, ambiguous,

then application of the rules of statutory construction as mandated by the

Nevada Supreme Court does not support the Majority’s interpretation.

Third, neither case law nor legislative history require or even really suggest

a different result.

      But the bedrock of my disagreement—if forced to move beyond the

statute’s plain language—is that the rule they create does not provide

invariable protection or benefit to the class they seek to protect. True, it

harms creditors significantly and, given its intersection with NRS 40.495(4),

unfairly. But guarantors receive no clear benefit. The Majority’s rule

exonerates liens on property the guarantor does not own and deprives the

guarantor of the statutory right to step into the creditor’s shoes and to seek


                                        5
reimbursement of payment on the guaranty from this collateral. The

Majority simply and inexplicably ignores that its rule may harm its

protected class. I cannot agree that the Nevada Legislature intended this

unstated detriment to what the Majority calls a “special class of

guarantors.” As such, I disagree with the Majority’s conclusion.

            1.     Under the plain language of the statute, a guarantor is
                   not a debtor.

      Where a statute is clear on its face, a court’s analysis should cease.

Hefetz, 397 P.3d at 475; Beazer Homes Nev. Inc. v. Eighth Judicial Dist. Court,

120 Nev. 575, 579–80 (2004). See also Eggleston v. Costello (In re Estate of

Thomas), 116 Nev. 492, 495 (2000) (“It is well settled in Nevada that words

in a statute should be given their plain meaning unless this violates the

spirit of the act.”) (quoting McKay v. Bd. of Supervisors, 102 Nev. 644, 648

(1986)).

      NRS 40.430(1) governs actions to recover a “debt” secured by a

“mortgage or other lien” on real property. And NRS 40.435(3) and (4)

provide that a final judgment against the “debtor” releases and discharges

the “mortgage or other lien.” The statutes unambiguously identify the act

allowing exoneration of a trust deed as a judgment against the party

obligated on the real property secured debt.

      Here, the debt secured by real property is the loan to the Mazel Trust,

which is evidenced by the Note, and the debtor obligated on the Note is the


                                         6
Mazel Trust. A plain language interpretation, thus, requires a final

judgment on the Note against the Mazel Trust before the Trust Deed is

exonerated; this makes clear that the Guaranty Judgment against Mr. Serap

did not exonerate the Trust Deed under NRS 40.435(3).

      Because the statute is clear on its face, my analysis would, ordinarily,

stop here. Hefetz, 397 P.3d at 475. But, as the Majority disagrees, I proceed

to other rules of interpretation the Nevada Supreme Court endorses.

            2.    The One-Action Rules carefully distinguish between
                  the terms “debtor” and “guarantor.”

      The Nevada Supreme Court cautions that, where a statute expressly

uses a term in a statutory scheme, we should not assume it is included

where the statute is silent. Dezzani v. Kern & Assocs., Ltd., 412 P.3d 56, 59

(Nev. 2018) (“Generally, when the [L]egislature has employed a term or

phrase in one place and excluded it in another, it should not be implied

where excluded.”) (quoting Coast Hotels & Casinos, Inc. v. Nev. State Labor

Comm’n, 117 Nev. 835, 841 (2001)). In Dezzani, the Nevada Supreme Court

held that an attorney was not an agent for purposes of a statutory

provision because the statutory scheme used “an agent or an attorney” in

one context but just “an agent” in the provision at issue. Id. It was thus

improper to assume the inclusion of an attorney providing legal services in

the second statutory context.

      The One-Action Rules separately discuss the rights of debtors (i.e.,


                                        7
NRS 40.430–40.435) and guarantors (i.e., NRS 40.465–40.495). And, as in

Dezzani, they specify where multi-party applicability is appropriate by

expressly naming both debtors and guarantors. See, e.g., NRS 40.459(1)

(“After [a deficiency determination hearing], the court shall award a money

judgment against the debtor, guarantor or surety who is personally liable

for the debt.”). Given the careful differentiation between the rights of

debtors and the rights of guarantors throughout the One-Action Rules, I

conclude that interpreting NRS 40.435(4) as meaning both debtor and

guarantor, when the statute refers only to debtor, violates a customary rule

of statutory interpretation. The Nevada Supreme Court would not ignore

this rule.4




      4
          Dezzani also shows why the Majority’s invocation of Black’s Law Dictionary is
misplaced. Mr. Serap, the Majority states, clearly meets the definition of “debtor”
because he owes an obligation to Dr. Idnani by virtue of the Guaranty Judgment. This
mirrors the argument by the lone dissenting justice in Dezzani: “Etymologically and by
definition, the word ‘attorney’ means ‘agent.’” Id. at 65 (Pickering, J., dissenting). The
Dezzani majority opinion rejected this interpretation, however, because it was contrary
to the plain language of the statute and overlooked the “Legislature’s distinct use of the
term ‘agent’ when intending to address matters concerning agents and not attorneys.”
Id. at 60 (majority opinion). This also rings true in this appeal. True, Mr. Serap owed
Dr. Idnani money and was thus, by dictionary definition, a debtor—but it is not because
he was the original debtor liable on the real property secured Note, it is because he
guaranteed payment on the Note. Within the statutory scheme of the One-Action Rules,
he is not a debtor.

                                            8
            3.      The One-Action Rules create a coherent statutory
                    scheme that protects guarantors from overpayment on a
                    guaranty and provides subrogation rights allowing
                    payment recovery from the debtor.

      We must construe a statutory scheme as a whole. State v. Tatalovich,

129 Nev. 588, 590 (2013); Leven v. Frey, 123 Nev. 399, 405 (2007); City Plan

Dev., Inc. v. Office of Labor Comm’r, 121 Nev. 419, 434 (2005); cf. Hefetz, 397

P.3d at 475. Appropriate statutory interpretation also requires avoiding,

first, an interpretation that leads to an absurd result, Tatalovich, 129 Nev. at

590, Leven, 123 Nev. at 405, City Plan Dev., Inc., 121 Nev. at 435, and,

second, an interpretation that renders a clause meaningless or mere

surplusage, Hefetz, 397 P.3d at 475, Eggleston, 116 Nev. at 495. When I apply

these customary canons of statutory interpretation, as the Nevada Supreme

Court would, I determine that the coherence of the statutory scheme

collapses if, as the Majority suggests, we include a guarantor that did not

provide real property collateral for the debt within the term debtor as used

in NRS 40.435(4).

      My interpretation preserves a guarantor’s subrogation rights. The

One-Action Rules expressly subrogate a guarantor to the rights of the

creditor when it fully or partially satisfies a real-estate secured obligation.

See NRS 40.475 & 40.485. And this subrogation includes the ability to

enforce rights that “the creditor then has by way of security for the

performance of the indebtedness.” NRS 40.475. This provision is undercut


                                        9
by the Majority’s reasoning. Under their interpretation, a guarantor loses

entitlement to the creditor’s collateral rights if it fails to require judicial

foreclosure.

      Here, to the extent Mr. Serap paid on the Guaranty Judgment, he

would have the right to seek payment from the Mazel Trust as he is

expressly subrogated to Dr. Idnani’s payment rights. But if the Majority’s

theory of deemed exoneration is correct, he would no longer have any

direct rights to enforce the Trust Deed and foreclose on the Property—the

only collateral for the loan. The Mazel Trust, freed from the Trust Deed by

deemed exoneration, would have the unfettered ability to place the

Property beyond his reach through additional encumbrance against any

equity. And through title transfer, it could make collection through

foreclosure on this critical asset difficult and perhaps impossible.

      Even if one could rationalize this result as to Mr. Serap, one must

acknowledge that not all transactions involve a single guarantor. If the

Majority’s rule is the law, a single guarantor’s waiver of the affirmative

defense of NRS 40.430 during litigation will exonerate the trust deed on the

debtor’s collateral and deprive all other guarantors of NRS 40.475’s

remedies.

      Given this result, I cannot agree that the Nevada Supreme Court

would include the word “guarantor”in NRS 40.435(4).

      My interpretation gives meaning to NRS 40.495(4) and avoids an


                                         10
absurd result. The Majority focuses on NRS 40.430 and NRS 40.435, which

provide protections available to all debtors and, if not waived, protection to

guarantors. But they completely ignore NRS 40.495(4) which provides

similar protections to all guarantors.

       NRS 40.495(4) does not allow a guarantor to compel judicial

foreclosure of the real property collateral; that right arises under

NRS 40.430 and, indirectly, NRS 40.495(2). Instead, it provides an

alternative, guarantor-specific method for valuing real-property collateral

and eliminating the risk of overpayment on a guaranty. Unless the creditor

already foreclosed on the collateral and reduced the debt by its value, when

the creditor sues on a guaranty, the court must hold a valuation hearing

and cannot render a judgment on the guaranty in an amount greater than

the amount owed on the debt less the value of the collateral. NRS

40.495(4).5


       5
         The Majority worries that allowing Dr. Idnani to hold a judgment against
Mr. Serap for the full amount of the debt while also allowing Dr. Idnani to foreclose on
the collateral now owned by Ms. Serap as a result of a transfer from the Mazel Trust
would “defeat the purpose of the one-action rule . . . .” Although I acknowledge what
happened in Mr. Serap’s case, it was not what NRS 40.495(4) contemplates. Its mandate
is directed to the trial court, I have no explanation for the trial court entry of judgment
in the full amount. The protections of NRS 40.430 are waivable. Hefetz, 397 P.3d at
475–76. So, perhaps, the provisions of NRS 40.495(4) are also waivable. See id. at 476
(discussing ability to waive statutory affirmative defenses generally). Hefetz involved a
different issue, but its discussion of waiver seems applicable, and the trial court in the
action against Mr. Serap noted waiver in its decision. But, in any event, bad facts should
not lead to bad law—particularly where those bad facts may result from misapplication
                                                                                 (continued...)

                                              11
       Given this mandate, the One-Action Rules create a statutory scheme

where all guarantors can assure that any judgment on the guaranty is

reduced by the value of the real property collateral without requiring

judicial foreclosure. See NRS 40.495(4). And, as I read the One-Action Rules,

this is fair and consistent with the recognized right of the creditor to be

paid in full because the collateral remains available to the creditor. Shields,

102 Nev. at 618. But the Majority’s view creates a different, unfair, and

hence absurd, result; it requires exoneration of a creditor’s collateral trust

deed concurrent with entry of a judgment in an amount that presumes that

foreclosure under the trust deed remains possible.

       The Majority ignores NRS 40.495(4). In so doing, it creates a result at

odds with the elegant statutory scheme. Nowhere do the One-Action Rules

require foreclosure before action on a guaranty. Indeed, NRS 40.495(4)

contemplates that an action on a guaranty may commence before

foreclosure but conclude after foreclosure. See Peterson, 380 P.3d at 848

(“But, until it was amended in 2011, NRS 40.495 did not include its own fair

value provisions to apply when, after bringing suit against its guarantor,

the lender foreclosed on the property securing the guaranteed debt.”). But

if the Majority’s view is correct, NRS 40.495(4) is a trap for the unwary. I do

not believe the Nevada Supreme Court would read an unstated term into


       5
        (...continued)
of the law or the mistakes of a pro se litigant.

                                              12
NRS 40.435(4) given this result.

      C.    The Majority’s decisional approach is flawed.

      The Majority engages in none of the statutory interpretation just

discussed. It ignores the plain language of NRS 40.435(4) and the One-

Action Rule’s careful differentiation in the use of “debtor” and

“guarantor”; it also fails to consider the statute as a whole. Instead, it relies

on considerations based on one of the several policies that underlie the

One-Action Rules, a recent Nevada Supreme Court decision, Hefetz, and a

small portion of legislative history discussing one of the policies

underlying the statute.

      The Majority reasons as follows: in Shields, the Nevada Supreme

Court held that guarantors are protected by the One-Action Rules; the

Nevada legislature has amended the One-Action Rules to create a “special

class of guarantors” who cannot waive the One-Action Rules; this “special

class of guarantors” are treated more like debtors, as confirmed by Hefetz;

and, as a result, this “special class of guarantors” are included when

NRS.435(4) refers to “debtor.” I find this reasoning suspect; it is not “plain”

in any event.

      Policy. The Majority’s focus on policy considerations and the “special

class of guarantors” who cannot waive the One-Action Rules is misplaced.

I agree; some guarantors cannot waive the One-Action Rules—at least

outside litigation. And Mr. Serap is one of those guarantors. The ultimate


                                        13
issue, however, is not whether Mr. Serap is a NRS 40.495(5) guarantor who

could not waive NRS 40.430’s provisions. Instead, it is about how NRS

40.435(3) operates. And because the Majority fails to discuss, or even cite,

NRS 40.495(4), it fails to consider that the critical ability to reduce a

deficiency judgment by collateral value is available to all guarantors—not

just the “special class.”

      It also fails to take into account that debtors—not guarantors—benefit

from the rule it adopts. It is a lien on the debtor’s collateral that is

exonerated. How does this aid or protect a guarantor? And it is the

guarantor’s right to collect through a subrogated right to collateral that is

destroyed. Why does this not harm the guarantor? If the policy they rely on

requires an interpretation that is favorable to a “special class of

guarantors,” their rule fails to meet the policy’s goals.

      While I acknowledge that Ms. Serap (Mr. Serap’s widow) benefits as

a result of the rule created by the Majority and while the Majority is

understandably sympathetic to her position, this is a unique case. I fear the

Majority misapprehends the facts. In particular, Ms. Serap owns the

Property not as a result of a transfer from Mr. Serap, a guarantor, but as a

result of a transfer from the Mazel Trust, a debtor. So a typical guarantor in

their “special class” would not benefit as Ms. Serap does because the

typical debtor would not voluntarily transfer real property collateral to a

guarantor either before or after lien exoneration. The Majority’s rule would


                                        14
not benefit Ms. Serap outside the highly unusual facts of this case. And as a

general and usual matter it will harm their “special class of guarantors.”

This point leads to a final absurd result: guarantors outside the protected

class have all the antideficiency protections of the One-Action Rules, with

the exception of NRS 40.430, if waived, and they are not subject to a

potential loss of collateral subrogation rights in any scenario. To my mind,

if the Majority’s rule is the law, then the Majority’s “special class” fares less

favorably than other guarantors.

      Hefetz. The Majority relies on the Nevada Supreme Court’s recent

decision in Hefetz, 397 P.3d 472. But Hefetz does not support the Majority’s

decision. I am not troubled by the conclusion in Hefetz: NRS 40.495(5)’s

nonwaiver provisions must be “timely interposed as an affirmative defense

in a party’s responsive pleadings or it is waived.” Id. at 474. And I agree

with Hefetz’s analysis in all respects.

      The Majority and I disagree about Hefetz because the Majority reads it

as a case about a guarantor’s rights while I do not. Hefetz, in the main, is a

civil procedure case. To the extent it involved a difficult One-Action Rules

issue, it resolved the tension between NRS 40.435(2) and (3). In Hefetz, an

LLC borrowed funds to develop a commercial project. Id. Beavor, an

individual, separately signed a personal guaranty and also pledged his

personal residence as security. Id. The commercial project failed, and the

lender’s assignee filed suit to recover on the personal guaranty contract


                                          15
from Beavor; he finally interposed the One-Action Rules as a defense on

the eve of a second trial in the case. Id. at 475.

      The Nevada Supreme Court determined that waiver in the context of

litigation was possible notwithstanding the statutory prohibitions on

waiver in NRS 40.495(5)(d)(1). Hefetz never addresses the exoneration of a

trust deed provided by the debtor in any way; it cannot do so because the

“guarantor” (Beavor) pledged the real property collateral at issue. Put

differently, although Beavor was a guarantor on the commercial project, he

also was the trustor of the collateral deed of trust.6 In fact, Hefetz did not

involve a consideration of foreclosure rights. Id. passim. To the extent the

case involves the observation that trust deed waiver would follow a failure

to assert the affirmative defense, the observation is dicta, true in many

contexts, and irrelevant to the issue directly raised in this appeal. And the

final point is particularly true as our appeal does not involve a guarantor

who is also the trustor of the real property collateral.

      Having dispensed with the Majority’s use of Hefetz, I note the lack of



      6
         And while it is not crystal clear, because the issue was not before the Nevada
Supreme Court in Hefetz, it is probable that the trust deed secured the guaranty. The
Nevada Supreme Court in Hefetz, refers to the debt as being secured both by Beavor’s
home and his guaranty. This strongly suggests that the trust deed secured the guaranty.
See also Respondent Christopher Beavor’s Answering Brief on Appeal at 3, Hefetz v.
Beavor, 397 P.3d 472 (Nev. 2017) (No. 70327), 2016 WL 9000852, at *3. If that is the case,
the secured debt was the guaranty and the guarantor on the secured obligation was the
debtor within the meaning of NRS 40.435(4) as I interpret the statute.

                                            16
any other Nevada caselaw expressly adopting the Majority’s position.7

       Legislative history. Given the statutory analysis I have laid out, I do

not believe that recourse to legislative history is appropriate. Pawlik v.

Shyandg-Fenn Deng, 412 P.3d 68, 71 (Nev. 2018). But as the Majority brings

it into the debate, it is worthwhile to note that the legislative history they

cite, relating to the enactment of the guarantor provisions of the One-

Action Rules, clearly contemplates that a guarantor’s subrogation rights,

including the right to proceed under a collateral trust deed, would survive

an action on a guaranty.8 And for this to be the case, the trust deed cannot


       7
         I also acknowledge that I have no case under the One-Action Rules supporting
my view directly; again, this is an issue of first impression. But the Majority incorrectly
states that I do not rely and cite controlling Nevada authority. To the contrary, I cite
extensive Nevada Supreme Court authority outlining the appropriate method for
construing a statute; I then follow it.
       8
        Nevada Assembly Bill Number 557 passed the State Assembly, but was
subsequently amended by the Nevada Senate and thus returned to the Nevada
Assembly. At the hearing on the amendment, a representative of the Nevada Bankers’
association explained:

       Continuing, Mr. McElroy explained the bill, before the Senate
       amendments, would have provided that a guarantor would have to live
       up to the agreement, whatever that was, and, therefore, would have to
       waive the protections of both the “one-action rule” and the “fair value”
       legislation. In the senate, Mr. McElroy indicated, there was discussion and
       concern about the potential for double recovery. So, what had been
       decided was to allow the “fair value” legislation to continue for
       guarantors. The only protection remaining to waive was the “one action
       rule.” What this would mean in practice, was that once there was default
       under a loan secured by real property, the lender could sue the guarantor
                                                                             (continued...)

                                             17
be exonerated when a final judgment is entered against a guarantor. In my

view, legislative history, if considered, supports reversal.

                                           ***

       In sum, the Majority’s result is not supported by the rules of statutory

interpretation mandated by the Nevada Supreme Court and does violence

to the carefully balanced One-Actions Rules. Conflating the terms “debtor”

and “guarantor” in NRS 40.435(4) merely provides a windfall for debtors

who already enjoy carefully articulated statutory protections. The Majority

ignores that its rule actually hinders guarantor protection, relies on a case

that does not involve the issue here, and overlooks legislative history that

does not support their position. I disagree with this reasoning.

       D.     Conclusion9

       8
        (...continued)
       immediately, and choose never to foreclose. If the guarantor then paid off
       the lender, the guarantor would have the rights against the original debtor
       which the bank had in the first place. It did allow the bank to sue a
       guarantor immediately and not force it to go after the security. . . .
       Therefore, basically the bill allowed a lender to go directly after a
       guarantor, but if a foreclosure ever occurred, they would have to be given
       fair value. Thus, there was no possibility of double recover.

Hearing on A.B. 557 Before the Assembly Committee on Judiciary, 1989 Leg. (Nev.
June 16, 1989),
https://www.leg.state.nv.us/Division/Research/Library/LegHistory/LHs/1989/AB557,198
9.pdf.
       9
       If Mr. Serap and the Mazel Trust were coextensive such that the guaranty
would be called a sham under California caselaw, see, e.g., Torrey Pines v. Hoffman,
                                                                             (continued...)

                                            18
       For the reasons stated, I conclude that the Nevada Supreme Court

would find that a judgment on a guaranty does not exonerate a trust deed

provided by the debtor as collateral for its debt. The Majority concludes

with the assertion that this issue will not arise in a typical commercial

transaction—perhaps this is true. But I am certain that, when the rule they

insist on applies, it will harm both creditors and, in the main, their “special

class of guarantors.” The Majority hopes to benefit their protected class, but

their rule benefits only debtors and their successors in interest like

Ms. Serap. As a result, I would reverse.




       9
         (...continued)
231 Cal. App. 3d 308 (1991), I conclude that the Nevada Supreme Court would likely
affirm for that reason. If that were the case, I would concur in the result. Facially, the
facts hint at such a result: the case involves a revocable estate planning trust. I have
identified no Nevada decision recognizing the “sham guaranty” concept. But as the
Ninth Circuit has noted: “[Nevada] courts have looked to the law of other jurisdictions,
particularly California, for guidance. See, e.g., People for the Ethical Treatment of Animals v.
Bobby Berosini, Ltd., 111 Nev. 615, 895 P.2d 1269, 1281–82 (1995); Dutt v. Kremp, 111 Nev.
567, 894 P.2d 354, 358 (1995). In accordance with this practice, we have looked to the law
of other states when necessary to supplement [Nevada law].” Mort v. United States,
86 F.3d 890, 893 (9th Cir. 1996). And here, the guaranty contains a California choice of
law provision.
        But here, Mr. Serap was not the trustor and the estate planning trust was
apparently created by his mother to aid in disposition of her assets. And while the
Mazel Trust may have been revocable during his mother’s lifetime, review of the trust
documents in the record supports that this is no longer the case as Mr. and Ms. Serap
appear to act or have acted as residual beneficiaries and successor co-trustees; they were
entitled to do so only on the Trustor’s death. Ms. Serap did not argue that Mr. Serap had
liability for the debt of the Mazel Trust absent the guaranty. In short, I cannot affirm on
this alternate basis.

                                              19